Opinion by
Tilson, J.
The testimony showed that certain of the items consist of hats similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664), the record in which case was admitted in evidence herein. In accordance therewith those imported or withdrawn for consumption prior to the Netherlands Trade Agreement (T. D. 48075) were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5), and those imported or withdrawn for consumption subsequent to said trade agreement were held dutiable at 12)4 percent under paragraph 1504 (b) (5) and T. D. 48075.